Citation Nr: 0533930	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury resulting in headaches.

2.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection, in 
pertinent part, for residuals of a head injury resulting in 
headaches and a right ankle disability.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during the veteran's September 2005 
travel board hearing he testified that he received treatment 
for his headaches from the Wichita Fall, Texas VA outpatient 
clinic.  However, those records are not associated with the 
claims folder.  The Board finds that the VA records 
pertaining to the veteran's treatment for his headaches are 
necessary to determine the issue of entitlement to service 
connection for residuals of a head injury resulting in 
headaches.

Further, the Board notes that the veteran's service medical 
records show that in November 1963, he fell out of bed and 
later complained of headaches.  He was diagnosed with a 
contusion of the right forehead and had a suspected subdural 
hematoma.  He states that since that time, he has had a 
headache.  Further, he noted in his separation Report of 
Medical History that he had severe or recurring headaches.  
In addition, the veteran's service medical records show that 
in June 1967, the veteran injured his right ankle while 
playing sports.  Examination showed that his ankle was 
swollen and he could not walk on it.  A cast and crutches 
were recommended, but the veteran testified during his 
September 2005 travel board hearing that he refused to wear 
the cast.  He now claims that he has a right ankle disorder 
resulting from the in-service injury to his ankle.  The 
veteran's VA outpatient medical records show that in December 
2002, he was diagnosed with chronic ankle pain.  The Court of 
Appeals for Veterans Claims (Court) has held that the 
appellant may testify as to symptoms he perceives to be 
manifestations of a disability; however, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Because there is 
evidence of inservice injuries to the head and the right 
ankle, and there appear to be current diagnoses regarding the 
right ankle and head, the Board finds that a medical opinion 
is necessary to determine whether the veteran's current 
claimed headaches and right ankle disability are related to 
his in-service injuries.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's VA 
medical treatment records since discharge 
from service from the Wichita Falls, 
Texas VA outpatient clinic and any 
outstanding VA medical records since 
April 2003 from the Oklahoma City VA 
medical center.  All attempts to procure 
these records should be documented in the 
file.  If the RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit the 
records for VA review.

2.  The RO should then schedule the 
veteran for VA neurological and 
orthopedic examinations, to be conducted 
by physicians familiar with headaches and 
orthopedic disorders, to determine the 
nature and etiology of the right ankle 
disability and any residuals of a head 
injury to include headaches.  All 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims 
folder must be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).

Right Ankle Disability
Based upon the examination results, the 
review of the claims folder, and X-ray 
evidence, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right ankle disability is related to the 
veteran's military service.

Residuals of Head Injury
The physician should opine whether it is 
at least as likely as not that the 
veteran has any residuals related to the 
documented head injury in service, to 
include headaches.

The rationale for all opinions expressed 
must be clearly set forth by the 
physician(s) in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

